--------------------------------------------------------------------------------

EXHIBIT 10.12
FORM OF


XOMA LTD.
 
AMENDED AND RESTATED


CHANGE OF CONTROL SEVERANCE AGREEMENT


This Amended and Restated Change of Control Severance Agreement (the
“Agreement”) is made and entered into effective as of _______, 200_ (the
“Effective Date”), by and between ___________ (the “Employee”) and XOMA Ltd., a
Bermuda company (the “Company”).


R E C I T A L S


A.           It is expected that the Company may from time to time consider the
possibility of a Change of Control (as hereinafter defined).  The Board of
Directors of the Company (the “Board”) recognizes that such consideration could
be a distraction to the Employee and could cause the Employee to consider
alternative employment opportunities.


B.           The Board believes that it is in the best interest of the Company
and its shareholders to provide the Employee with an incentive to continue the
Employee’s employment and to maximize the value of the Company upon a Change of
Control for the benefit of its shareholders.


C.           In order to provide the Employee with enhanced financial security
and sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Company and the Employee entered into a
Change of Control Severance Agreement effective as of ______, 200_ (the
“Original Agreement”) to provide the Employee with certain severance benefits
upon the Employee’s termination of employment following a Change of Control.


D.           The Company and the Employee wish to enter into this Agreement to
amend and restate the Original Agreement.


E.           XOMA (US) LLC, a wholly-owned subsidiary of the Company, and the
Employee have previously entered into an employment agreement effective as of
_______, 200_, which has been amended and restated effective as of _______, 200_
(the “Existing Agreement”) and provides the Employee with certain severance
benefits upon the Employee’s termination of employment.


F.           The parties intend that this Agreement shall operate in addition
to, and not in replacement of, the Existing Agreement.


AGREEMENT


In consideration of the mutual covenants herein contained and the continued
employment of the Employee by the Company, the parties agree as follows:

 
1

--------------------------------------------------------------------------------

 

1.           Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:
 
(a)           “Cause” shall mean (i) the Employee has been convicted of any
crime or offense constituting a felony under applicable law, including, without
limitation, any act of dishonesty such as embezzlement, theft or larceny, (ii)
the Employee has acted or refrained from acting in respect of any of the duties
and responsibilities which have been assigned to her/him in accordance with this
Agreement or the Existing Agreement and shall fail to desist from such action or
inaction within thirty (30) days after the Employee’s receipt of notice from the
Company of such action or inaction and the Board determines that such action or
inaction constituted gross negligence or a willful act of malfeasance or
misfeasance of the Employee in respect of such duties, or (iii) the Employee has
breached any material term of this Agreement or the Existing Agreement and shall
fail to correct such breach within thirty (30) days after the Employee’s receipt
of notice from the Company of such breach.


(b)           “Change of Control” shall mean the occurrence of any of the
following events:


(i)           a merger, amalgamation or acquisition in which the Company is not
the surviving or continuing entity, except for a transaction the principal
purpose of which is to change the jurisdiction of the Company’s organization;


(ii)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company;


(iii)           any other reorganization or business combination in which fifty
percent (50%) or more of the Company’s outstanding voting securities are
transferred to different holders in a single transaction or series of related
transactions;


(iv)           any approval by the shareholders of the Company of a plan of
complete liquidation of the Company;


(v)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becoming the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the total voting
power represented by the Company’s then outstanding voting securities; or


(vi)           a change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors.  “Incumbent
Directors” shall mean directors who (A) are directors of the Company as of the
date hereof, (B) are elected, or nominated for election, to the Board with the
affirmative votes of  the directors of the Company as of the date hereof, or (C)
are elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of those directors whose election or nomination was not
in connection with any transaction described in subsections (i) through (v) or
in connection with an actual or threatened proxy contest relating to the
election of directors of the Company.

 
2

--------------------------------------------------------------------------------

 

(c)           “Change of Control Protection Period” shall mean the period
commencing one (1) month prior to the execution of the definitive agreement for
a Change of Control and eighteen (18) months following the closing of a Change
of Control.


(d)           “Compensation Continuation Period” shall mean the period of time
commencing with termination of the Employee’s employment as a result of
Involuntary Termination at any time within a Change of Control Protection Period
and ending with the date ______ months following the date of the Employee’s
Involuntary Termination.


(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended.


(f)           “Involuntary Termination” shall mean (i) the failure of a
successor or an acquiring company to offer the Employee the position held by
Employee on the date of this Agreement (or, if higher, a subsequent position of
the Employee) with the successor or acquiring company following a Change of
Control; (ii) without the Employee’s express written consent, a substantial
reduction, without good business reasons, of the rights, privileges and
perquisites available to the Employee immediately prior to such reduction; (iii)
without the Employee’s express written consent, a material diminution in the
authority, responsibilities, duties or reporting lines held or possessed by the
Employee prior to the Change of Control; (iv) without the Employee’s express
written consent, a reduction by the Company of the Employee’s base salary or
target bonus as in effect immediately prior to such reduction; (v) without the
Employee’s express written consent, a material reduction by the Company in the
kind or level of employee benefits to which the Employee is entitled immediately
prior to such reduction with the result that the Employee’s overall benefits
package is significantly reduced; (vi) without the Employee’s express written
consent, the relocation of the regular offices of the Employee to a facility or
a location more than thirty (30) miles further from the Employee’s current
location (unless such new facility or location is closer to the Employee’s
residence); (vii) any purported termination of the Employee by the Company which
is not effected for Cause or for which the grounds relied upon are not valid; or
(viii) the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 7 below.


2.           Term of Agreement.  This Agreement shall terminate upon the date
that all obligations of the parties hereto under this Agreement have been
satisfied or, if earlier, on the date, prior to a Change of Control Protection
Period, the Employee is no longer employed by the Company.

 
3

--------------------------------------------------------------------------------

 

3.           At-Will Employment.  The Company and the Employee acknowledge that
the Employee’s employment is and shall continue to be at-will, as defined under
applicable law.  If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement or the Existing Agreement
or as may otherwise be established under the Company’s then existing employee
benefit plans or policies at the time of termination.


4.           Change of Control and Severance Benefits.


(a)         Option Acceleration and Extended Exercise Period.  If the Employee’s
employment with the Company terminates as a result of an Involuntary Termination
at any time within a Change of Control Protection Period, then the
exercisability of all options granted to the Employee by the Company (including
any such options granted or assumed by the surviving or continuing entity of the
Change of Control) and still outstanding (the “Options”) shall automatically be
accelerated so that all the Options may be exercised immediately upon such
Involuntary Termination for any or all of the shares subject thereto and the
post-termination exercise period of each Option shall be extended to sixty (60)
months (but in no event beyond the remainder of the maximum term of the
Option).  The Options shall continue to be subject to all other terms and
conditions of the Company’s share option plans and the applicable option
agreements between the Employee and the Company.


(b)         Outplacement Program.  If the Employee’s employment with the Company
terminates as a result of an Involuntary Termination at any time within a Change
of Control Protection Period, the Employee will immediately become entitled to
participate in a twelve (12) month executive outplacement program provided by an
executive outplacement service, at the Company’s expense not to exceed fifteen
thousand dollars ($15,000).


(c)         Termination Following a Change of Control.


(i)          Cash Severance Payment Upon Involuntary Termination.  If the
Employee’s employment with the Company terminates as a result of an Involuntary
Termination at any time within a Change of Control Protection Period, then the
Employee shall be entitled to receive a severance payment equal to the sum of
(A) an amount equal to ____ times the Employee’s annual base salary as in effect
immediately prior to the Involuntary Termination, plus (B) an amount equal to
____ times Employee’s target bonus as in effect for the fiscal year in which the
Involuntary Termination occurs.  Such severance payments shall be in lieu of any
other severance payment to which the Employee shall be entitled as a result of
such termination pursuant to this Agreement, any employment agreement with or
offer letter from the Company or any of its affiliates or the Company’s or any
of its affiliate’s then existing severance plans and policies.  The severance
payment described in Section 4(c)(i)(A) shall be paid in monthly installments
over [     ] months (the “Severance Payment Period”), with the first two (2) of
such monthly installments being paid sixty (60) days after the date of
termination and the remaining monthly installments being paid monthly thereafter
until fully paid, and the severance payments described in Section 4(c)(i)(B)
shall be paid in a lump sum sixty (60) days after the date of termination;
provided, however, that all of such severance payments shall be subject to the
requirements of Section 4(c)(iii) and Section 9 below.

 
4

--------------------------------------------------------------------------------

 

(ii)         Provision of Group Health and Certain Other Benefits.  In addition,
during a period of ______ months following the termination of Employee’s
employment as a result of an Involuntary Termination at any time within a Change
of Control Protection Period, (A) the Company shall make available and pay for
the full cost of the coverage (plus an additional amount to pay for the taxes on
such payments, if any, plus any taxes on such additional amount, such amount to
be paid no later than ten (10) days prior to the date such taxes are due) of the
Employee and Employee’s spouse and eligible dependents under any group health
plans of the Company on the date of such termination of employment at the same
level of health (i.e., medical, vision and dental) coverage and benefits as in
effect for the Employee or such covered dependents on the date immediately
preceding the date of the Employee’s termination; provided, however, that (1)
the Employee and Employee’s spouse and eligible dependents each constitutes a
qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue
Code of 1986, as amended; and (2) the Employee elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA; and (B)
if Employee is, at the time of such termination, an eligible participant in the
Company’s mortgage differential program, the Company shall continue to make
mortgage assistance payments to Employee pursuant to such program as in effect
at the time of such termination.  Notwithstanding the foregoing, the payments by
the Company for such group health coverage and/or mortgage assistance, as
applicable, shall cease prior to the expiration of the ______ month period in
this Section 4(c)(ii) upon the employment of the Employment by another
employer.  Furthermore, if, at the time of the termination of Employee’s
employment as a result of an Involuntary Termination at any time within a Change
of Control Protection Period, Employee is the obligor of a “forgivable” loan
(i.e., a loan which by its terms is to be considered forgiven by the Company and
paid by the obligor in circumstances other than actual repayment) from the
Company, then, notwithstanding any provisions of such loan to the contrary, such
loan shall remain outstanding, and the forgiveness thereof shall continue, for a
period of ______ months following such termination in accordance with the terms
of such loan in effect at the time of such termination; provided, however, that
at the end of such period of ______ months, the outstanding balance of such loan
shall be immediately due and payable, together with any accrued and unpaid
interest thereon.


(iii)        Section 409A of the Code.  Notwithstanding any provision to the
contrary in this Agreement, if the Employee is deemed on the date of his or her
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company to be a “specified employee” (within the meaning
of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment or benefit
(including, without limitation, any mortgage assistance payment or loan
forgiveness referred to above) that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any applicable exceptions to such requirement), such payment or benefit
shall be made or provided on the date that is the earlier of (i) the expiration
of the six (6)-month period measured from the date of the Employee’s “separation
from service,” or (ii) the date of the Employee’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 4(c) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Employee in a lump sum and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.  Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment, references to the Employee’s “termination
of employment” (and corollary terms) with the Company shall be construed to
refer to Employee’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company.

 
5

--------------------------------------------------------------------------------

 

(iv)        Voluntary Resignation or Termination for Cause.  If the Employee’s
employment with the Company terminates as a result of the Employee’s voluntary
resignation which is not an Involuntary Termination or if the Employee is
terminated for Cause at any time after a Change of Control, then the Employee
shall not be entitled to receive severance or other benefits hereunder, but may
be eligible for those benefits (if any) as may then be established under the
Company’s then existing severance and benefits plans and policies at the time of
such termination.


(d)         Disability or Death.  If the Employee’s employment with the Company
terminates due to the Employee’s death or disability following a Change of
Control, then the Employee shall not be entitled to receive severance or other
benefits hereunder, except for those (if any) as may be then established under
the Company’s then existing severance and benefits plans and policies at the
time of such disability or death.  In the event of the Employee’s death or
disability after the termination of the Employee’s employment with the Company
as a result of an Involuntary Termination within a Change of Control Protection
Period, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees shall be
entitled to receive severance or other benefits hereunder.


(e)         Accrued Wages and Vacation; Expenses.  Without regard to the reason
for, or the timing of, the Employee’s termination of employment (and without
duplication of any similar benefits under any employment agreement with the
Company or any of its affiliates):  (i) the Company shall pay the Employee any
unpaid base salary due for periods prior to the date of termination; (ii) the
Company shall pay the Employee all of the Employee’s accrued and unused vacation
through the date of termination; and (iii) following submission of proper
expense reports by the Employee, the Company shall reimburse the Employee for
all expenses reasonably and necessarily incurred by the Employee in connection
with the business of the Company prior to the date of termination.  These
payments shall be made promptly upon termination, within the period of time
mandated by law, and in no event later than ten (10) days after the date of
termination.

 
6

--------------------------------------------------------------------------------

 

5.           Conditional Nature of Severance Payments.


(a)         Non-Compete.  The Employee shall not, to the detriment of the
Company or any of its affiliates, disclose or reveal to any unauthorized person
any trade secret or other confidential information relating to the Company or
its affiliates or to any businesses operated by them, and the Employee confirms
that such information constitutes the exclusive property of the Company. The
Employee shall not otherwise act or conduct her/himself to the material
detriment of the Company or its affiliates, or in a manner which is inimical or
contrary to the interests thereof, and, for a period of twenty-four (24) months
following the termination of Employee’s employment as a result of an Involuntary
Termination at any time within a Change of Control Protection Period, shall not,
directly or indirectly, engage in or render any service (whether to a person,
firm or business) in direct competition with the Company; provided, however,
that the Employee’s ownership of less than five percent (5%) of the outstanding
stock of a corporation shall not itself be deemed to constitute such
competition. The Employee recognizes that the possible restrictions on her/his
activities which may occur as a result of her/his performance of her/his
obligations under this Section 5(a) are required for the reasonable protection
of the Company and its investments.  For purposes hereof, “in direct
competition” means engaged in the research, development and/or production of
biological materials intended for use as therapeutic, prophylactic or diagnostic
products in one or more of the same indications, and that utilize one or more of
the same scientific bases (e.g., in the case of a therapeutic antibody, targets
the same signal initiating pathway), as a product or product candidate the
research, development and/or production of which is an active part of the
Company’s business plan at the time of Employee’s termination.


(b)         Non-Disparagement.  The Employee and the Company agree to refrain
from any defamation, libel or slander of the other and its respective officers,
directors, employees, representatives, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations and
assigns or tortious interference with the contracts and relationships of the
other and its respective officers, directors, employees, representatives,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations and assigns.


(c)         Understanding of Covenants.  The Employee represents that the
Employee (i) is familiar with the foregoing covenants not to compete and not to
disparage, and (ii) is fully aware of the Employee’s obligations hereunder,
including, without limitation, the reasonableness of the length of time, scope
and geographic coverage of the covenant not to compete.

 
7

--------------------------------------------------------------------------------

 

6.           Golden Parachute Excise Tax.  In the event that the benefits
provided for in this Agreement or otherwise payable to the Employee constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) that are subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Employee shall receive
(i) a one-time payment from the Company sufficient to pay such excise tax (the
“Excise Tax Gross-Up”), and (ii) an additional one-time payment from the Company
sufficient to pay the additional excise tax and federal, state and local income
and employment taxes arising from the Excise Tax Gross-Up made by the Company to
the Employee pursuant to this Section 6 (the “Additional Gross-Up”).  Unless the
Company and the Employee otherwise agree in writing, the determination of the
Employee’s excise tax liability and the amount required to be paid under this
Section 6 shall be made in writing in good faith by the accounting firm serving
as the Company’s independent public accountants immediately prior to the Change
of Control (the “Accountants”).  The initial Excise Tax Gross-Up and Additional
Gross-Up payments hereunder, if any, shall either be (x) paid to the Employee no
later than ten (10) days prior to the due date for the payment of any excise
tax, or (y) paid to the Internal Revenue Service on behalf of the Employee no
later than the due date for the payment of any excise tax.  In the event that
the Excise Tax incurred by the Employee is determined by the Internal Revenue
Service to be greater or lesser than the amount so determined by the
Accountants, the Company and the Employee agree to promptly (but in no event
later than the end of the calendar year in which the applicable taxes are paid
to (or received from) the Internal Revenue Service) make such additional
payment, including interest and any tax penalties, to the other party as the
Accountants reasonably determine is appropriate.  For purposes of making the
calculations required by this Section 6, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
interpretations concerning the application of the Code for which there is a
“substantial authority” tax reporting position.  The Company and the Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 6.  The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 6.


7.           Successors.


(a)         Company’s Successors.  Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, amalgamation, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the Company’s obligations under this Agreement and
agree expressly to perform the Company’s obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession.  For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.


(b)         Employee’s Successors.  Without the written consent of the Company,
the Employee shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity.  Notwithstanding
the foregoing, the terms of this Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 
8

--------------------------------------------------------------------------------

 

8.           Notices.


(a)         General.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of the Employee, mailed
notices shall be addressed to the Employee at the home address that the Employee
most recently communicated to the Company in writing.  In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.


(b)         Notice of Termination.  Any termination by the Company for Cause or
by the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with this Section 8.  Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated.  The failure by the Employee to
include in the notice any fact or circumstance which contributes to a showing of
Involuntary Termination shall not waive any right of the Employee hereunder or
preclude the Employee from asserting such fact or circumstance in enforcing the
Employee’s rights hereunder.


9.           Execution of Release Agreement Upon Termination.  As a condition of
entering into this Agreement and receiving the benefits under Section 4, the
Employee agrees to execute, on or before the date that is fifty (50) days
following the date of termination, and not revoke a release of claims agreement
substantially in the form attached hereto as Exhibit A upon the termination of
the Employee’s employment with the Company.  Such release shall not, however,
apply to the rights and claims of the Employee under this Agreement, any
indemnification agreement between the Employee and the Company (or its successor
or acquirer), the bye-laws of the Company (or its successor or acquirer), the
share award agreements between the Employee and the Company (or its successor or
acquirer), or any employee benefit plan of which the Employee is a participant
and under which all benefits due under such plan have not yet been paid or
provided.


10.         Arbitration.


(a)         Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in San Francisco or Alameda County, California, in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (the “Rules”).  The cost
of the arbitration shall be borne in full by the Company (or its successor or
acquirer) but each of the Employee and the Company (or its successor or
acquirer) shall bear his, her or its own legal fees and other cost in such
arbitration subject to a possible award of attorneys fees and costs by the
arbitrator as provided in the arbitration ruling.  The arbitrator may grant
injunctions or other relief in such dispute or controversy.  The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.

 
9

--------------------------------------------------------------------------------

 

(b)         The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to conflicts of law rules.  The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.  The Employee hereby consents to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.


(c)         The Employee understands that nothing in this Section 10 modifies
the Employee’s at-will employment status.  Either the Employee or the Company
can terminate the employment relationship at any time, with or without cause.


(d)         THE EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION.  THE EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT
OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION TO THE EXTENT PERMITTED BY LAW, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF THE EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:
 
(i)           ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.


(ii)           ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE
SECTION 201, et seq;


(iii)           ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 
10

--------------------------------------------------------------------------------

 

11.         Miscellaneous Provisions.


(a)         Mitigation.  The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other
source.  However, the Employee shall not be entitled to receive the health
coverage and benefits contemplated by this Agreement in the event that the
Employee receives similar health coverage and benefits as a result of new
employment during the Compensation Continuation Period.


(b)         Waiver.  No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.


(c)         Integration.  This Agreement represents the entire agreement and
understanding between the parties with respect to the subject matter herein but
shall not supersede any employment agreement between the Company or any of its
affiliates and the Employee, any indemnification agreement between the Employee
and the Company (or its successor or acquirer), the share award agreements
between the Employee and the Company (or its successor or acquirer), or any
employee benefit plan of which the Employee is a participant and under which all
benefits due under such plan have not yet been paid or provided.


(d)         Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.


(e)         Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.


(f)          Tax Withholdings.  All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.


(g)         Compliance with Section 409A of the Code.


(i)           It is intended that this Agreement will comply with Section 409A
of the Code and any regulations and guidelines promulgated thereunder
(collectively, “Section 409A”), to the extent the Agreement is subject thereto,
and the Agreement shall be interpreted on a basis consistent with such
intent.  If an amendment of the Agreement is necessary in order for it to comply
with Section 409A of the Code, the parties hereto will negotiate in good faith
to amend the Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible.  No action or failure to act pursuant
to this Section 11(g) shall subject the Company to any claim, liability, or
expense, and the Company shall not have any obligation to indemnify or otherwise
protect the Employee from the obligation to pay any taxes, interest or penalties
pursuant to Section 409A of the Code.

 
11

--------------------------------------------------------------------------------

 

(ii)         With respect to any reimbursement or in-kind benefit arrangements
of the Company and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (A) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (B) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (C) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.  Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.


(h)         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.




COMPANY:
XOMA LTD.
       
By:
:
   
Name:
   
[Independent Director or CEO]
     
EMPLOYEE:
       
Name


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM RELEASE OF CLAIMS AGREEMENT


This Release of Claims Agreement (this “Agreement”) is made and entered into by
and between XOMA Ltd. (the “Company”) and ________ (the “Employee”).


WHEREAS, the Employee was employed by the Company; and


WHEREAS, the Company and the Employee have entered into a Change of Control
Severance Agreement effective as of ________, 2007 (the “Severance Agreement”).


NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Employee (collectively referred to as the
“Parties”) desiring to be legally bound do hereby agree as follows:


1.           Termination.  The Employee’s employment with the Company terminated
on ___________, 20__.


2.           Consideration.  Subject to and in consideration of the Employee’s
release of claims as provided herein, the Company has agreed to pay the Employee
certain benefits and the Employee has agreed to provide certain benefits to the
Company, both as set forth in the Severance Agreement.


3.           Release of Claims.  The Employee agrees that the foregoing
consideration represents settlement in full of all currently outstanding
obligations owed to the Employee by the Company.  The Employee, on the
Employee’s own behalf and the Employee’s respective heirs, family members,
executors and assigns, hereby fully and forever releases the Company and its
past, present and future officers, agents, directors, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, parents,
predecessor and successor corporations, and assigns, from, and agrees not to sue
or otherwise institute or cause to be instituted any legal or administrative
proceedings concerning any claim, duty, obligation or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that the Employee may possess arising from any omissions, acts or
facts that have occurred up until and including the Effective Date (as defined
below) of this Agreement including, without limitation:


(a)           any and all claims relating to or arising from the Employee’s
employment relationship with the Company and the termination of that
relationship;


(b)           any and all claims relating to, or arising from, the Employee’s
right to purchase, or actual purchase of shares of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law and securities fraud
under any state or federal law;

 
A-1

--------------------------------------------------------------------------------

 

(c)           any and all claims for wrongful discharge of employment,
termination in violation of public policy, discrimination, breach of contract
(both express and implied), breach of a covenant of good faith and fair dealing
(both express and implied), promissory estoppel, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, unfair business practices, defamation, libel, slander, negligence,
personal injury, assault, battery, invasion of privacy, false imprisonment and
conversion;


(d)           any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, and Labor Code Section 201, et seq. and Section 970, et seq. and
all amendments to each such Act as well as the regulations issued thereunder;


(e)           any and all claims for violation of the federal or any state
constitution;


(f)           any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and


(g)           any and all claims for attorneys’ fees and costs.


The Employee agrees that the release set forth in this Section 3 shall be and
remain in effect in all respects as a complete general release as to the matters
released.  Notwithstanding the foregoing, this release does not extend to any
obligations now or subsequently incurred under this Agreement, the Severance
Agreement, the Indemnification Agreement between the Employee and the Company
(or its successor or acquirer), the outstanding share award agreements between
the Employee and the Company (or its successor or acquirer), or any employee
benefit plan of which the Employee is a participant and under which all benefits
due under such plan have not yet been paid or provided.


4.           Acknowledgment of Waiver of Claims under ADEA.  The Employee
acknowledges that the Employee is waiving and releasing any rights the Employee
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary.  The Employee and the
Company agree that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this
Agreement.  The Employee acknowledges that the consideration given for this
waiver and release agreement is in addition to anything of value to which the
Employee was already entitled.  The Employee further acknowledges that the
Employee has been advised by this writing that (a) the Employee should consult
with an attorney prior to executing this Agreement; (b) the Employee has at
least twenty-one (21) days within which to consider this Agreement; (c) the
Employee has seven (7) days following the execution of this Agreement by the
Parties to revoke the Agreement; and (d) this Agreement shall not be effective
until the revocation period has expired.  Any revocation should be in writing
and delivered to the Company by the close of business on the seventh (7th) day
from the date that the Employee signs this Agreement.

 
A-2

--------------------------------------------------------------------------------

 

5.           Civil Code Section 1542.  The Employee represents that the Employee
is not aware of any claims against the Company other than the claims that are
released by this Agreement.  The Employee acknowledges that the Employee has
been advised by legal counsel and is familiar with the provisions of California
Civil Code Section 1542, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER OR HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HER OR HIM MUST HAVE MATERIALLY AFFECTED HER OR HIS SETTLEMENT WITH
THE DEBTOR.


The Employee, being aware of said code section, agrees to expressly waive any
rights the Employee may have thereunder, as well as under any other statute or
common law principles of similar effect.


6.           No Pending or Future Lawsuits.  The Employee represents that the
Employee has no lawsuits, claims or actions pending in the Employee’s name, or
on behalf of any other person or entity, against the Company or any other person
or entity referred to herein.  The Employee also represents that the Employee
does not intend to bring any claims on the Employee’s own behalf or on behalf of
any other person or entity against the Company or any other person or entity
referred to herein except, if necessary, with respect to the agreements listed
in the last sentence of Section 3 of this Agreement.


7.           Confidentiality.  The Employee agrees to use the Employee’s best
efforts to maintain in confidence the existence of this Agreement, the contents
and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Release Information”).  The Employee
agrees to take every reasonable precaution to prevent disclosure of any Release
Information to third parties and agrees that there will be no publicity,
directly or indirectly, concerning any Release Information.  The Employee agrees
to take every precaution to disclose Release Information only to those
attorneys, accountants, governmental entities and family members who have a
reasonable need to know of such Release Information.


8.           No Adverse Cooperation.  The Employee agrees the Employee will not
act in any manner that might damage the business of the Company.  The Employee
agrees that the Employee will not counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges or complaints by any third party against the Company
and/or any officer, director, employee, agent, representative, shareholder or
attorney of the Company, unless compelled under a subpoena or other court order
to do so.

 
A-3

--------------------------------------------------------------------------------

 

9.           Costs.  The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.


10.         Authority.  The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.  The
Employee represents and warrants that the Employee has the capacity to act on
the Employee’s own behalf and on behalf of all who might claim through the
Employee to bind them to the terms and conditions of this Agreement.


11.         No Representations.  The Employee represents that the Employee has
had the opportunity to consult with an attorney, and has carefully read and
understands the scope and effect of the provisions of this Agreement.  Neither
party has relied upon any representations or statements made by the other party
hereto which are not specifically set forth in this Agreement.


12.         Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.


13.         Entire Agreement.  This Agreement and the Severance Agreement and
the agreements and plans referenced therein represent the entire agreement and
understanding between the Company and the Employee concerning the Employee’s
separation from the Company, and supersede and replace any and all prior
agreements and understandings concerning the Employee’s relationship with the
Company and the Employee’s compensation by the Company.  This Agreement may only
be amended in writing signed by the Employee and an executive officer of the
Company.


14.         Governing Law.  This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.


15.         Effective Date.  This Agreement is effective eight (8) days after it
has been signed by the Parties (the “Effective Date”) unless it is revoked by
the Employee within seven (7) days of the execution of this Agreement by the
Employee.


16.         Counterparts.  This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.


17.         Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims.  The Parties
acknowledge that:


(a)           they have read this Agreement;


(b)           they have been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

 
A-4

--------------------------------------------------------------------------------

 

(c)           they understand the terms and consequences of this Agreement and
of the releases it contains; and


(d)           they are fully aware of the legal and binding effect of this
Agreement.

 
A-5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.



 
XOMA LTD.
             
By:
         
Title:
         
Date:
               
EMPLOYEE
           
Name
       
Date:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Terms of Individual Change of Control Severance Agreements With Named Executive
Officers
(to be read in conjunction with Form of Change of Control Severance Agreement)
 
Name
Paragraph 1(d)
Paragraph 4(c)(i)
Paragraph 4(c)(ii)
Steven B. Engle
24 months
2.0
24 months
24 months
Patrick J. Scannon, MD, PhD
18 months
1.5
18 months
18 months
Fred Kurland
18 months
1.5
18 months
18 months
Christopher J. Margolin
18 months
1.5
18 months
18 months
Charles C. Wells
18 months
1.5
18 months
18 months

 
 

--------------------------------------------------------------------------------